Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon our review of the record, we exercise our power to reduce defendant’s sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]) by directing that the sentence run concurrently with the sentences imposed for driving while intoxicated as a felony and driving while intoxicated as a misdemeanor. (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Violation of Probation.) Present—Pine, J. P., Lawton, Callahan, Do-err and Fallon, JJ.